                                    UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 NORTHWEST ADMINISTRATORS, INC.,
                                                     NO.   C18-01586-RSM
                                        Plaintiff,

                            v.                       ORDER GRANTING PLAINTIFFS’
                                                     MOTION TO CONTINUE COURT
 YOLANDA’S CONSTRUCTION                              DATES
 ADMINISTRATION & TRAFFIC
 CONTROL, INC., a California corporation,

                                        Defendant.
 .



             THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy, L.L.P.,

Plaintiff is requesting a 30-day continuance of each of the scheduled deadlines for the FRCP

Conference for December 6, 2018, Initial Disclosures for December 13, 2018 and Joint Status

Report for December 20, 2018, to give the Defendant time to answer the complaint, as

Defendant was served with the lawsuit on November 27, 2018, now, therefore;

             IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has been

granted as follows:



ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C18-01586-RSM
Page 1 of 2
S:\Martinez\NWA 18-1586 ext time.docx
             Deadline for FRCP 26(f) conference……………..January 3, 2019

             Initial Disclosures Pursuant to FRCP 26(a)………January 10, 2019

             Combined Joint Status Report and Discovery
              Plan as Required by FRCP 26(f), and Local
              Rule CR 16………………………………………January 17, 2019



             DATED this 10 day of December 2018.


                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C18-01586-RSM
Page 2 of 2
S:\Martinez\NWA 18-1586 ext time.docx
